EXHIBIT 10.1

INDEMNIFICATION AGREEMENT

THIS AGREEMENT is entered into as of September 18, 2003 between AMC
Entertainment Inc., a Delaware corporation (the "Company"), and ______________
(the "Indemnitee").




A.        The Company believes that it is in the best interests of the Company
and its shareholders to retain and attract the most capable persons available to
serve as directors of the Company.  The Company and Indemnitee recognize the
increased risk of litigation and other claims being asserted against directors
of public companies in today's environment, while at the same time basic
protection against undue risk of personal liability of directors through
insurance coverage providing comprehensive protection at reasonable cost is more
difficult to obtain.

B.         The Delaware legislature, in recognition of the need to secure the
continued service of competent and experienced people in senior corporate
positions and to assure that they will be able to exercise judgment without fear
of personal liability so long as they fulfill the basic duties of honesty, care
and good faith, has enacted Section 145 of The Delaware General Corporation Law
(the "DGCL"), which empowers the Company to indemnify its officers, directors,
employees and agents and expressly provides that the indemnification provided by
the statute is not exclusive.  The Company’s Certificate of Incorporation
requires the Company to indemnify and advance expenses to its directors and
officers to the fullest extent now or hereafter authorized or permitted by law
and authorizes the Company to enter into agreements providing for such
indemnification and advancement of expenses.

C.        Indemnitee is a director of the Company.  The Company recognizes that
the Indemnitee continues to serve as a director of the Company in part in
reliance on the aforesaid indemnification rights under the Certificate of
Incorporation and that substantial protection against personal liability will
enhance Indemnitee's continued service to the Company in an effective manner. 
In order to provide Indemnitee with specific contractual assurance that the
protection promised by such Certificate of Incorporation will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
such Certificate of Incorporation or any change in the composition of the
Company's Board of Directors or any acquisition transaction relating to the
Company), and due to the possibility that the Company's directors' and officers'
liability insurance coverage could at some future time become inadequate, the
Company wishes to provide in this Agreement for the indemnification of, and the
advancing of expenses to, Indemnitee to the fullest extent (whether partial or
complete) now or hereafter authorized or permitted by law and as set forth in
this Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company's directors' and officers' liability
insurance policies.

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, with another enterprise, and
intending to be legally bound hereby, the parties agree as follows:


CERTAIN DEFINITIONS:


"APPROVED LAW FIRM" MEANS ANY LAW FIRM SELECTED BY THE COMPANY AND APPROVED BY
THE INDEMNITEE (WHICH APPROVAL SHALL NOT UNREASONABLY BE WITHHELD) (I)
EXPERIENCED IN MATTERS OF CORPORATE LAW AND REPRESENTATION OF PUBLIC COMPANIES,
(II) HAVING 300 OR MORE ATTORNEYS, AND WHICH OTHERWISE DOES NOT HAVE A CONFLICT
OF INTEREST (UNDER APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT), SO LONG AS
SUCH LAW FIRM HAS NOT, FOR A FIVE- YEAR PERIOD PRIOR TO THE INDEMNIFIABLE EVENT,
BEEN ENGAGED BY THE COMPANY, ANY SUCCESSOR CORPORATION RESULTING FROM A BUSINESS
COMBINATION OR INDEMNITEE.


"APPLICABLE STANDARD OF CONDUCT" MEANS THE STANDARD ESTABLISHED BY DGCL SECTION
145(A)-(B), AS AMENDED FROM TIME TO TIME.


"BOARD OF DIRECTORS" MEANS THE COMPANY’S BOARD OF DIRECTORS AS CONSTITUTED AT
ANY GIVEN TIME.


"CHANGE OF CONTROL" MEANS THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


CESSATION, FOR ANY REASON, OF INDIVIDUALS WHO, AS OF THE DATE HEREOF, CONSTITUTE
THE BOARD OF DIRECTORS (THE "INCUMBENT BOARD") TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL BECOMING A DIRECTOR
SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE
COMPANY'S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE
DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL BE CONSIDERED AS THOUGH SUCH
INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD, BUT EXCLUDING, FOR THIS
PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE OCCURS AS A
RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH RESPECT TO THE ELECTION
OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED SOLICITATION OF PROXIES OR
CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE BOARD; OR


CONSUMMATION OF A REORGANIZATION, MERGER, CONSOLIDATION OR SALE OR OTHER
DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE CONSOLIDATED ASSETS OF THE
COMPANY (A "BUSINESS COMBINATION"), IN EACH CASE, UNLESS, FOLLOWING SUCH
BUSINESS COMBINATION,

ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES THAT WERE THE
BENEFICIAL OWNERS, RESPECTIVELY, OF THE THEN-OUTSTANDING VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 50%, RESPECTIVELY, OF THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING VOTING SECURITIES OF THE CORPORATION RESULTING FROM SUCH
BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, A CORPORATION THAT, AS A
RESULT OF SUCH TRANSACTION, OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE
COMPANY'S CONSOLIDATED ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE
SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF VOTING SECURITIES, AND

AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF DIRECTORS OF THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT
THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT OR OF THE ACTION OF THE BOARD
PROVIDING FOR SUCH BUSINESS COMBINATION; OR


THE APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE LIQUIDATION OR
DISSOLUTION OF THE COMPANY.


"CLAIM" MEANS ANY THREATENED, PENDING OR COMPLETED ACTION, SUIT OR PROCEEDING,
OR ANY INQUIRY OR INVESTIGATION, WHETHER CONDUCTED BY THE COMPANY OR ANY OTHER
PARTY, THAT INDEMNITEE IN GOOD FAITH BELIEVES MIGHT LEAD TO THE INSTITUTION OF
ANY SUCH ACTION, SUIT OR PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE,
INVESTIGATIVE OR OTHER.


"EXPENSES" INCLUDES ATTORNEYS' FEES AND ALL OTHER COSTS, EXPENSES AND
OBLIGATIONS PAID OR INCURRED IN CONNECTION WITH INVESTIGATING, DEFENDING, BEING
A WITNESS IN OR PARTICIPATING IN (INCLUDING ON APPEAL), OR PREPARING TO DEFEND,
BE A WITNESS IN OR PARTICIPATE IN, ANY CLAIM RELATING TO ANY INDEMNIFIABLE
EVENT, TOGETHER WITH INTEREST, COMPUTED AT THE COMPANY'S AVERAGE COST OF FUNDS
FOR SHORT-TERM BORROWINGS, ACCRUED FROM THE DATE OF PAYMENT OF SUCH EXPENSE TO
THE DATE INDEMNITEE RECEIVES REIMBURSEMENT THEREFOR.


"INDEMNIFIABLE EVENT" MEANS ANY EVENT OR OCCURRENCE RELATED TO THE FACT THAT
INDEMNITEE IS OR WAS A DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY OF THE
COMPANY, OR IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, EMPLOYEE, TRUSTEE, AGENT OR FIDUCIARY OF ANOTHER CORPORATION OF ANY
TYPE OR KIND, DOMESTIC OR FOREIGN, PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE
BENEFIT PLAN OR OTHER ENTERPRISE, OR BY REASON OF ANYTHING DONE OR NOT DONE BY
INDEMNITEE IN ANY SUCH CAPACITY. WITHOUT LIMITATION OF ANY INDEMNIFICATION
PROVIDED HEREUNDER, AN INDEMNITEE SERVING (I) ANOTHER CORPORATION, PARTNERSHIP,
JOINT VENTURE OR TRUST OF WHICH 20 PERCENT OR MORE OF THE VOTING POWER OR
RESIDUAL ECONOMIC INTEREST IS HELD, DIRECTLY OR INDIRECTLY, BY THE COMPANY, OR
(II) ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ANY ENTITY REFERRED TO IN
CLAUSE (I), IN ANY CAPACITY SHALL BE DEEMED TO BE DOING SO AT THE REQUEST OF THE
COMPANY.


“PERSON” MEANS ANY INDIVIDUAL, ENTITY OR GROUP, WITHIN THE MEANING OF SECTION
13(D)(3) OR 14(D)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
"EXCHANGE ACT").


"REVIEWING PARTY" MEANS (I) THE BOARD OF DIRECTORS ACTING BY MAJORITY VOTE OF
DIRECTORS WHO ARE NOT PARTIES TO THE PARTICULAR CLAIM WITH RESPECT TO WHICH
INDEMNITEE IS SEEKING INDEMNIFICATION, EVEN THROUGH LESS THAN A QUORUM, OR (II)
BY A COMMITTEE OF SUCH DIRECTORS DESIGNATED BY A MAJORITY VOTE OF SUCH
DIRECTORS, EVEN THOUGH LESS THAN A QUORUM, OR (III) IF THERE ARE NO SUCH
DIRECTORS, OR IF SUCH DIRECTORS SO DIRECT OR IF IT IS REQUIRED BY THIS
AGREEMENT, BY AN APPROVED LAW FIRM OR (IV) BY THE STOCKHOLDERS.  THE COMPANY
AGREES TO PAY THE REASONABLE FEES OF THE APPROVED LAW FIRM AND TO FULLY
INDEMNIFY SUCH COUNSEL AGAINST ANY AND ALL EXPENSES (INCLUDING ATTORNEYS’ FEES),
CLAIMS, LIABILITIES AND DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ITS ENGAGEMENT PURSUANT HERETO.


"VOTING SECURITIES" MEANS ANY SECURITIES OF THE COMPANY WHICH VOTE IN THE
ELECTION OF DIRECTORS.


INDEMNIFICATION AND EXPENSE ADVANCEMENT.  IF INDEMNITEE WAS, IS OR BECOMES AT
ANY TIME A PARTY TO, OR WITNESS OR OTHER PARTICIPANT IN, OR IS THREATENED TO BE
MADE A PARTY TO, OR WITNESS OR OTHER PARTICIPANT IN, A CLAIM BY REASON OF (OR
ARISING IN PART OUT OF) AN INDEMNIFIABLE EVENT:


THE COMPANY SHALL INDEMNIFY INDEMNITEE TO THE FULLEST EXTENT NOW OR HEREAFTER
AUTHORIZED OR PERMITTED BY THE DGCL AGAINST ANY AND ALL EXPENSES, JUDGMENTS,
FINES (INCLUDING EXCISE TAXES ASSESSED AGAINST AN INDEMNITEE WITH RESPECT TO AN
EMPLOYEE BENEFIT PLAN), PENALTIES AND AMOUNTS PAID IN SETTLEMENT (INCLUDING ALL
INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH, OR
IN RESPECT OF, SUCH EXPENSES, JUDGMENTS, FINES, PENALTIES OR AMOUNTS PAID IN
SETTLEMENT) OF SUCH CLAIM.  THE COMPANY’S OBLIGATIONS TO MAKE PAYMENTS UNDER
THIS AGREEMENT ARE NOT SUBJECT TO DIMINUTION BY SET OFF, COUNTERCLAIM, ABATEMENT
OR OTHERWISE.  HOWEVER, INDEMNITEE WILL NOT BE RELEASED FROM ANY LIABILITY OR
OBLIGATION THAT OWED TO THE COMPANY, WHETHER UNDER THIS AGREEMENT OR OTHERWISE.


THE COMPANY SHALL PROMPTLY ADVANCE ANY AND ALL EXPENSES INCURRED BY INDEMNITEE
PRIOR TO FINAL DISPOSITION OF THE CLAIM (AN "EXPENSE ADVANCE") UPON DELIVERY TO
THE COMPANY OF A WRITTEN AFFIRMATION BY THE INDEMNITEE OF HIS GOOD FAITH BELIEF
THAT HE HAS MET THE APPLICABLE STANDARDS OF CONDUCT AND IS NOT PRECLUDED BY
CIRCUMSTANCES IN SECTION 3 AND AN UNDERTAKING, BY OR ON BEHALF OF INDEMNITEE, TO
REPAY ALL AMOUNTS SO ADVANCED IF IT SHOULD BE DETERMINED ULTIMATELY THAT
INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION UNDER THE DGCL. 


EXCEPTIONS.  INDEMNITEE SHALL NOT BE ENTITLED TO INDEMNIFICATION PURSUANT TO
THIS AGREEMENT:


IN ANY ACTION IN WHICH THE INDEMNITEE'S CONDUCT HAS BEEN FINALLY ADJUDGED TO
HAVE BEEN KNOWINGLY FRAUDULENT, DELIBERATELY DISHONEST OR WILLFUL MISCONDUCT OR
IS OTHERWISE NOT PERMITTED BY LAW;


IN ANY DERIVATIVE ACTION IN WHICH INDEMNITEE HAS BEEN FINALLY ADJUDGED TO BE
LIABLE TO THE COMPANY, UNLESS AND ONLY TO THE EXTENT THAT THE DELAWARE COURT OF
CHANCERY OR THE COURT IN WHICH THE PROCEEDING WAS BROUGHT SHALL DETERMINE UPON
APPLICATION THAT, DESPITE THE ADJUDICATION OF LIABILITY BUT IN VIEW OF ALL THE
CIRCUMSTANCES OF THE CASE, THE INDEMNITEE IS FAIRLY AND REASONABLY ENTITLED TO
INDEMNITY FOR SUCH EXPENSES AS THE COURT SHALL DEEM PROPER, OR


PRIOR TO A CHANGE IN CONTROL, IN CONNECTION WITH ANY CLAIM INITIATED BY
INDEMNITEE AGAINST THE COMPANY OR ANY DIRECTOR OR OFFICER OF THE COMPANY UNLESS
THE COMPANY HAS JOINED IN OR CONSENTED TO THE INITIATION OF SUCH CLAIM.


PROCEDURE.  EXCEPT AS PROVIDED IN SECTION 2(B) THE COMPANY’S OBLIGATIONS UNDER
SECTION 2(A) SHALL BE SUBJECT TO THE CONDITION THAT THE REVIEWING PARTY SHALL
HAVE AUTHORIZED SUCH INDEMNIFICATION IN THE SPECIFIC CASE BY HAVING DETERMINED
THAT THE INDEMNIFICATION IS NOT PRECLUDED BY CIRCUMSTANCES DESCRIBED IN SECTION
3 OF THIS AGREEMENT AND INDEMNITEE IS PERMITTED TO BE INDEMNIFIED UNDER THE
APPLICABLE STANDARD OF CONDUCT. 


INDEMNITEE SHALL PROMPTLY NOTIFY THE COMPANY OF ANY NOTICE INDEMNITEE RECEIVES
THAT A CLAIM HAS BEEN MADE (OR THREATENED).  THE COMPANY SHALL PROMPTLY CALL A
MEETING OF THE BOARD OF DIRECTORS WITH RESPECT TO A CLAIM AND SHALL USE ITS BEST
EFFORTS TO FACILITATE A PROMPT DETERMINATION BY THE REVIEWING PARTY WITH RESPECT
TO THE CLAIM.  INDEMNITEE SHALL BE AFFORDED THE OPPORTUNITY TO MAKE SUBMISSIONS
TO THE REVIEWING PARTY WITH RESPECT TO THE CLAIM.  EXCEPT AS PROVIDED IN THIS
SECTION, ANY DETERMINATION BY THE REVIEWING PARTY SHALL BE CONCLUSIVE AND
BINDING ON THE COMPANY AND INDEMNITEE.


IF THERE HAS BEEN NO DETERMINATION BY THE REVIEWING PARTY WITHIN 90 DAYS AFTER A
WRITTEN CLAIM HAS BEEN RECEIVED BY THE COMPANY OR IF THE REVIEWING PARTY
DETERMINES THAT INDEMNITEE SUBSTANTIVELY WOULD NOT BE PERMITTED TO BE
INDEMNIFIED IN WHOLE OR IN PART UNDER APPLICABLE LAW, INDEMNITEE SHALL HAVE THE
RIGHT TO COMMENCE LITIGATION IN THE COURT OF CHANCERY IN THE STATE OF DELAWARE
SEEKING AN INITIAL DETERMINATION BY THE COURT OR CHALLENGING ANY SUCH
DETERMINATION BY THE REVIEWING PARTY OR ANY ASPECT THEREOF.  THE COMPANY HEREBY
CONSENTS TO SERVICE OF PROCESS AND TO APPEAR IN ANY SUCH PROCEEDING.  IF
INDEMNITEE HAS COMMENCED LEGAL PROCEEDINGS, ANY DETERMINATION MADE BY THE
REVIEWING PARTY THAT INDEMNITEE WOULD NOT BE PERMITTED TO BE INDEMNIFIED UNDER
APPLICABLE LAW SHALL NOT BE BINDING AND INDEMNITEE SHALL NOT BE REQUIRED TO
REIMBURSE THE COMPANY FOR ANY EXPENSE ADVANCE UNTIL A FINAL JUDICIAL
DETERMINATION IS MADE WITH RESPECT THERETO (AS TO WHICH ALL RIGHTS OF APPEAL
THEREFROM HAVE BEEN EXHAUSTED OR LAPSED).  IT SHALL BE A DEFENSE TO ANY SUCH
ACTION (OTHER THAN AN ACTION BROUGHT TO ENFORCE A CLAIM FOR EXPENSES INCURRED IN
DEFENDING ANY PROCEEDING IN ADVANCE OF ITS FINAL DISPOSITION WHERE THE REQUIRED
UNDERTAKING HAS BEEN TENDERED TO THE COMPANY) THAT INDEMNITEE DID NOT MEET THE
APPLICABLE STANDARD OF CONDUCT, BUT THE BURDEN OF PROVING SUCH DEFENSE SHALL BE
ON THE COMPANY.  NEITHER THE REVIEWING PARTY’S FAILURE TO HAVE MADE A
DETERMINATION PRIOR TO THE COMMENCEMENT OF SUCH ACTION THAT INDEMNIFICATION OF
INDEMNITEE IS PROPER IN THE CIRCUMSTANCES BECAUSE INDEMNITEE HAS MET THE
APPLICABLE STANDARD OF CONDUCT NOR AN ACTUAL DETERMINATION BY REVIEWING PARTY
THAT INDEMNITEE DID NOT MEET THE APPLICABLE STANDARD OF CONDUCT SHALL BE A
DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT INDEMNITEE DID NOT MEET THE
APPLICABLE STANDARD OF CONDUCT.


CHANGE IN CONTROL.  IF THERE IS A CHANGE IN CONTROL (OTHER THAN A CHANGE IN
CONTROL WHICH HAS BEEN APPROVED BY A MAJORITY OF THE BOARD OF DIRECTORS WHO WERE
DIRECTORS IMMEDIATELY PRIOR TO SUCH CHANGE IN CONTROL), THEN THE REVIEWING PARTY
MUST BE AN APPROVED LAW FIRM OR THE STOCKHOLDERS.


INDEMNIFICATION FOR ADDITIONAL EXPENSES.  UPON REQUEST BY INDEMNITEE, COMPANY
SHALL (WITHIN TWO BUSINESS DAYS OF SUCH REQUEST) ADVANCE TO INDEMNITEE ANY AND
ALL EXPENSES (INCLUDING ATTORNEYS' FEES) THAT ARE REASONABLY INCURRED BY
INDEMNITEE IN CONNECTION WITH ANY CLAIM ASSERTED OR ACTION BROUGHT BY INDEMNITEE
FOR (I) INDEMNIFICATION OR EXPENSE ADVANCES UNDER THIS AGREEMENT OR ANY OTHER
AGREEMENT, CERTIFICATE OF INCORPORATION PROVISION OR BY-LAW OF THE COMPANY NOW
OR HEREAFTER IN EFFECT RELATING TO CLAIMS FOR INDEMNIFIABLE EVENTS AND/OR (II)
RECOVERY UNDER ANY DIRECTORS' AND OFFICERS' LIABILITY INSURANCE POLICIES
MAINTAINED BY THE COMPANY.  IF SUCCESSFUL IN WHOLE OR IN PART, THE COMPANY SHALL
INDEMNIFY INDEMNITEE AGAINST ANY AND ALL SUCH EXPENSES.  IF WHOLLY UNSUCCESSFUL,
INDEMNITEE SHALL PROMPTLY REIMBURSE COMPANY FOR ALL ADVANCES BY COMPANY
HEREUNDER.


PARTIAL INDEMNITY, ETC.  IF INDEMNITEE IS ENTITLED UNDER ANY PROVISION OF THIS
AGREEMENT TO INDEMNIFICATION BY THE COMPANY FOR A PORTION OF THE EXPENSES,
JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN SETTLEMENT OF A CLAIM BUT NOT,
HOWEVER, FOR ALL OF THE TOTAL AMOUNT THEREOF, THE COMPANY SHALL NEVERTHELESS
INDEMNIFY INDEMNITEE FOR THE PORTION THEREOF TO WHICH INDEMNITEE IS ENTITLED. 
MOREOVER, NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT
THAT INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS OR OTHERWISE IN DEFENSE OF ANY
OR ALL CLAIMS RELATING IN WHOLE OR IN PART TO AN INDEMNIFIABLE EVENT OR IN
DEFENSE OF ANY ISSUE OR MATTER THEREIN, INCLUDING DISMISSAL WITHOUT PREJUDICE,
INDEMNITEE SHALL BE INDEMNIFIED, TO THE EXTENT PERMITTED BY LAW, AGAINST ALL
EXPENSES INCURRED IN CONNECTION WITH SUCH INDEMNIFIABLE EVENT.


BURDEN OF PROOF.  IN CONNECTION WITH ANY DETERMINATION BY THE REVIEWING PARTY OR
OTHERWISE AS TO WHETHER INDEMNITEE IS ENTITLED TO BE INDEMNIFIED HEREUNDER THE
BURDEN OF PROOF SHALL BE ON THE COMPANY TO ESTABLISH THAT INDEMNITEE IS NOT SO
ENTITLED.


NO PRESUMPTION.  FOR PURPOSES OF THIS AGREEMENT, THE TERMINATION OF ANY CLAIM,
ACTION, SUIT OR PROCEEDING, WHETHER CIVIL OR CRIMINAL, BY JUDGMENT, ORDER,
SETTLEMENT (WHETHER WITH OR WITHOUT COURT APPROVAL) OR CONVICTION, OR UPON A
PLEA OF NOLO CONTENDERE, OR ITS EQUIVALENT, SHALL NOT CREATE A PRESUMPTION THAT
INDEMNITEE DID NOT MEET ANY PARTICULAR STANDARD OF CONDUCT OR HAVE ANY
PARTICULAR BELIEF OR THAT A COURT HAS DETERMINED THAT INDEMNIFICATION IS NOT
PERMITTED BY APPLICABLE LAW.


ASSUMPTION OF DEFENSE. 

If Company is required to pay the costs of any Claim brought against Indemnitee,
Company shall have the right to assume the defense of such Claim, with counsel
approved by Indemnitee, upon delivery of written notice of Company’s election to
assume the defense.  Notwithstanding the foregoing, however, Company shall not
have the right to assume defense in any Claim brought by or in the right of
Company or as to which Indemnitee has reasonably concluded that there is a
conflict of interest between Indemnitee and Company in the conduct of the
defense.

After Company gives notice to Indemnnitee that Company intends to assume the
defense of a Claim, Indemnitee will have the right to employ separate counsel at
his expense.  Company will not be liable under this Agreement for any fees of
counsel Indemnitee subsequently incurs with respect to the Claim, unless:

·    Company previously has authorized Indemnitee to employ separate counsel at
Company’s expense;

·    Indemnitee reasonably has concluded that there is a conflict of interest
between Indemnitee and Company in the conduct of Indemnitees’ defense; or

·    Company has failed to employ counsel to assume the defense of such Claim.

Indemnitee agrees to give Company such information and cooperation as Company
may reasonably request in defense of any Claim or threat of a Claim.

Indemnitee agrees that Company is not obligated to indemnify Indemnitee under
this Agreement for any amounts Indemnitee pays to settle any action or claim
without Company’s prior written consent.  Company agrees not to settle any
action or claim in any manner that will impose any penalty or limitation on
Indemnitee without Indemnitee’s prior written consent.


EACH PARTY TO THIS AGREEMENT AGREES NOT TO UNREASONABLY WITHHOLD CONSENT TO ANY
PROPOSED SETTLEMENT.  IF EITHER PARTY REFUSES TO AGREE TO A PROPOSED SETTLEMENT
ACCEPTABLE TO THE OTHER PARTY, COMPANY WILL RETAIN INDEPENDENT LEGAL COUNSEL
REASONABLY ACCEPTABLE TO INDEMNITEE FOR THE PURPOSE OF DETERMINING WHETHER THE
PROPOSED SETTLEMENT IS REASONABLE UNDER THE CIRCUMSTANCES.  COMPANY WILL PAY ALL
REASONABLE FEES AND EXPENSES INCURRED BY INDEPENDENT LEGAL COUNSEL IN CONNECTION
WITH SUCH DETERMINATION.  IF INDEPENDENT LEGAL COUNSEL DETERMINES THAT THE
PROPOSED SETTLEMENT IS REASONABLE UNDER ALL THE CIRCUMSTANCES, THE PARTY
ADVOCATING THE SETTLEMENT MAY CONSUMMATE THE SETTLEMENT WITHOUT THE CONSENT OF
THE OTHER PARTY.  SUCH INDEPENDENT LEGAL COUNSEL SHALL MEET THE STANDARDS OF AN
APPROVED LAW FIRM.


NONEXCLUSIVITY, ETC.  THE RIGHTS OF THE INDEMNITEE HEREUNDER SHALL BE IN
ADDITION TO ANY OTHER RIGHTS INDEMNITEE MAY HAVE UNDER THE CERTIFICATE OF
INCORPORATION OF THE COMPANY, THE DGCL, OR OTHERWISE, INCLUDING WITHOUT
LIMITATION ANY RIGHT TO INDEMNIFICATION TO WHICH INDEMNITEE MAY BE ENTITLED
UNDER DGCL SECTION 145(C).  TO THE EXTENT THAT A CHANGE IN THE DGCL (WHETHER BY
STATUTE OR JUDICIAL DECISION) PERMITS GREATER INDEMNIFICATION BY AGREEMENT THAN
WOULD BE AFFORDED CURRENTLY UNDER THE CERTIFICATE OF INCORPORATION OF THE
COMPANY AND THIS AGREEMENT, IT IS THE INTENT OF THE PARTIES HERETO THAT
INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE GREATER BENEFITS SO AFFORDED BY
SUCH CHANGE.


LIABILITY INSURANCE.  TO THE EXTENT THE COMPANY MAINTAINS AN INSURANCE POLICY OR
POLICIES PROVIDING DIRECTORS' AND OFFICERS' LIABILITY INSURANCE, INDEMNITEE
SHALL BE COVERED BY SUCH POLICY OR POLICIES, IN ACCORDANCE WITH ITS OR THEIR
TERMS, TO THE MAXIMUM EXTENT OF THE COVERAGE AVAILABLE FOR ANY DIRECTOR OR
OFFICER OF THE COMPANY AND WILL PROMPTLY NOTIFY THE INSURANCE CARRIERS OF ANY
CLAIM.


PERIOD OF LIMITATIONS.  NO LEGAL ACTION SHALL BE BROUGHT AND NO CAUSE OF ACTION
SHALL BE ASSERTED BY OR ON BEHALF OF THE COMPANY OR ANY AFFILIATE OF THE COMPANY
AGAINST INDEMNITEE, INDEMNITEE'S SPOUSE, HEIRS, EXECUTORS OR PERSONAL OR LEGAL
REPRESENTATIVES AND ANY CLAIM OR CAUSE OF ACTION OF THE COMPANY OR ANY AFFILIATE
SHALL BE EXTINGUISHED AND DEEMED RELEASED UNLESS ASSERTED BY THE TIMELY FILING
OF A LEGAL ACTION WITHIN TWO YEAR AFTER THE ACCRUAL OF THE COMPANY’S CAUSE OF
ACTION PERIOD, OR IF ANY SHORTER PERIOD OF LIMITATIONS IS OTHERWISE APPLICABLE
BY LAW, THEN PRIOR TO EXPIRATION OF THE SHORTER PERIOD.


AMENDMENTS, ETC.  NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF THIS AGREEMENT
SHALL BE BINDING UNLESS EXECUTED IN WRITING BY BOTH OF THE PARTIES HERETO.  NO
WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE EFFECTIVE UNLESS IN
WRITING AND NO WRITTEN WAIVER SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF
ANY OTHER PROVISIONS HEREOF (WHETHER OR NOT SIMILAR) NOR SHALL SUCH WAIVER
CONSTITUTE A CONTINUING WAIVER.


SUBROGATION.  IN THE EVENT OF PAYMENT UNDER THIS AGREEMENT, THE COMPANY SHALL BE
SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS OF RECOVERY OF
INDEMNITEE, WHO SHALL EXECUTE ALL PAPERS REQUIRED AND SHALL DO EVERYTHING THAT
MAY BE NECESSARY TO SECURE SUCH RIGHTS, INCLUDING THE EXECUTION OF SUCH
DOCUMENTS NECESSARY TO ENABLE THE COMPANY EFFECTIVELY TO BRING SUIT TO ENFORCE
SUCH RIGHTS.


NO DUPLICATION OF PAYMENTS.  THE COMPANY SHALL NOT BE LIABLE UNDER THIS
AGREEMENT TO MAKE ANY PAYMENT IN CONNECTION WITH ANY CLAIM MADE AGAINST
INDEMNITEE TO THE EXTENT INDEMNITEE HAS OTHERWISE ACTUALLY RECEIVED PAYMENT
(UNDER ANY INSURANCE POLICY, CERTIFICATE OF INCORPORATION, BY-LAW OR OTHERWISE)
OF THE AMOUNTS OTHERWISE INDEMNIFIABLE HEREUNDER.


SPECIFIC PERFORMANCE.  THE PARTIES RECOGNIZE THAT IF ANY PROVISION OF THIS
AGREEMENT IS VIOLATED BY THE COMPANY, INDEMNITEE MAY BE WITHOUT AN ADEQUATE
REMEDY AT LAW.  ACCORDINGLY, IN THE EVENT OF ANY SUCH VIOLATION, THE INDEMNITEE
SHALL BE ENTITLED, IF INDEMNITEE SO ELECTS, TO INSTITUTE PROCEEDINGS, EITHER IN
LAW OR AT EQUITY, TO OBTAIN DAMAGES, TO ENFORCE SPECIFIC PERFORMANCE, TO ENJOIN
SUCH VIOLATION, OR TO OBTAIN ANY RELIEF OR ANY COMBINATION OF THE FOREGOING AS
INDEMNITEE MAY ELECT TO PURSUE.


BINDING EFFECT, ETC.  THIS AGREEMENT SHALL BE BINDING UPON, INURE TO THE BENEFIT
OF, AND BE ENFORCEABLE BY, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS
(INCLUDING ANY DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION
OR OTHERWISE TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY), ASSIGNS, SPOUSES, HEIRS, AND PERSONAL AND LEGAL REPRESENTATIVES. THIS
AGREEMENT SHALL CONTINUE IN EFFECT REGARDLESS OF WHETHER INDEMNITEE CONTINUES TO
SERVE AS AN OFFICER OR DIRECTOR OF THE COMPANY OR OF ANY OTHER ENTERPRISE AT THE
COMPANY'S REQUEST.


SEVERABILITY.  THE PROVISIONS OF THIS AGREEMENT SHALL BE SEVERABLE IF ANY OF THE
PROVISIONS HEREOF (INCLUDING ANY PROVISION WITHIN A SINGLE SECTION, PARAGRAPH OR
SENTENCE) ARE HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, VOID OR
OTHERWISE UNENFORCEABLE, AND THE REMAINING PROVISIONS SHALL REMAIN ENFORCEABLE
TO THE FULLEST EXTENT PERMITTED BY LAW.


GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO THE
PRINCIPLES OF CONFLICTS OF LAWS.


NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS RELATING TO
THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO BE DULY GIVEN IF (A)
DELIVERED BY HAND AND RECEIPTED FOR BY THE PARTY TO WHOM THE NOTICE OR
COMMUNICATION WAS DIRECTED, OR (B) MAILED BY CERTIFIED OR REGISTERED MAIL WITH
POSTAGE PREPAID:

if to Indemnitee, to:

or to such other address as Indemnitee furnishes, and

if to Company, to:

AMC Entertainment, Inc.

920 Main Street

Kansas City, MO 64105

or to such other address as Company furnishes.




IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement as
of the date first above written.

AMC Entertainment Inc.

By:______________________________

Name:  Craig R. Ramsey

Title:     Executive Vice President and Chief Financial Officer

Indemnitee

__________________________________